Citation Nr: 1104193	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Veteran testified before the undersigned at a 
Travel Board hearing at the RO in September 2010.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.

2.  The Veteran meets the schedular criteria for TDIU and his 
service-connected PTSD precludes him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and not higher, for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341(a), 
4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VCAA letter dated in June 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
The VCAA letter told the Veteran to provide any relevant evidence 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to include his Social Security 
Administration (SSA) records, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
Moreover, the Board is granting a 70 percent rating and a TDIU, 
as sought by the Veteran.  There is no objective evidence 
indicating that there has been a material change in the service-
connected disability since the Veteran was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95.  The VA examination report is thorough and supported by 
the record.  This examination is adequate as the claims file was 
reviewed, the examiner reviewed the pertinent history, examined 
the Veteran provided findings in sufficient detail, and provided 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no 
basis for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  In this case, 
there has not been a material change in the disability level and 
a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

The Veteran was examined by VA in September 2006.  His history f 
combat in Vietnam was reviewed.  Since he came home, the Veteran 
related that he had lived with his parents and had experienced 
nightmares, flashbacks, irritability, and a strong startle 
response.  He had not worked in years (later indicated to be 
2002).  He indicated that over the years, he had held over 36 
jobs.  He stated that he lived in a room by himself and had set 
traps if others' dogs defecated on his property.  He related that 
he would want to follow them home and rub the feces on them.  The 
Veteran related that he still had very strong rage reactions and 
had been in frequent fights.  He reported that he would not mind 
"being taken out" by a policeman if he were involved in an 
intense altercation.  He related that he constantly feels shame 
and embarrassment about himself.  He indicated that he had 
problems concentrating.  He stated that he had experienced 
discord with people and could not handle group therapy as this 
experience was horrific for him.  He stated that he had a 
driver's license, but did not drive.  He related that he was 
estranged from his brother, but his mother kept peace in the 
family.  He stated that he had also been unable to relate to his 
sister since returning from Vietnam.  He reported that he had no 
friends.  He said that his father did all of the shopping and he 
did not have enough income to provide for himself.  He would just 
socially isolate himself and acknowledged having depression.  

Mental status examination revealed that the Veteran was dressed 
appropriately.  The examiner indicated that he was possibly 
exhibiting low self esteem and was attempting to be very 
accommodating.  He speech was rather slow and he stammered on 
occasion.  He was oriented times three and his memory function 
was adequate.  However, his affect was that of an individual who 
experienced multiple ego-states of anxiety and inner psychosis 
depression, irritability, and emotional volatility.  His motor 
activity was agitated and restless.  His judgment was fair.  
There was no evidence of psychotic symptoms.  The Veteran 
acknowledged major sleep disturbance.  He also reported startle 
reaction.  He reported that he had not had any interpersonal 
relationships or meaningful relationships.  He expressed some 
intense homicidal ideation as well as passive-aggressive suicidal 
ideation.  The diagnosis was PTSD.  His global assessment of 
functioning (GAF) was 53.  The examiner indicated that his PTSD 
ranged from moderate to severe.  It was noted that the Veteran 
needed treatment.  If so, there was some gainful employment that 
he could perform with the proper support and treatment.  

Subsequent VA records show that the Veteran entered treatment.  
It is noted that he reported obsessing over his elderly parents 
and the care that he would inevitably need to provide.  

The Veteran testified at a Travel Board hearing where it was 
noted that he had been found to be disabled by the SSA.  He 
discussed his problems with irritability, anger, and getting 
along with others.  It was emphasized that he lived a solitary 
life, existing mostly within his room.  He indicated that he had 
not worked since 2002.  Prior to that time, he was employed at 
many different jobs where he could perform in an isolated-type of 
setting.  However, he indicated that he would get in a conflict 
with others and "burn out."  He indicated that he had not had 
any social relationship since a Vietnam veteran friend had died.  
He had always lived with his parents since being discharged from 
service.  

The Veteran has been assigned a 50 percent rating for PTSD.  The 
Veteran meets the criteria for a 70 percent rating, but not a 100 
percent rating.  The Veteran's PTSD is productive of occupational 
and social impairment, with deficiencies in most areas, but does 
not result in total occupational and social impairment.  The 
Veteran is basically cognitively intact, but he has severe social 
issues which also negatively impact his ability to be employed 
and work with others.  Although the VA examiner indicated that 
his disability was moderate at times, the Board finds that in 
applying the rating schedule criteria, the Veteran's PTSD 
symptomatology more nearly approximates the 70 percent rating.  

However, a 100 percent rating is not warranted.  The Veteran does 
not have symptoms such as gross impairment in thought processes 
or communication.  The Veteran does not suffer from persistent 
delusions or hallucinations.  His behavior is not grossly 
inappropriate.  He appeared to maintain personal hygiene.  The 
Veteran is oriented to time and place.  He reports some memory 
impairment, but he does not have memory loss for names of close 
relatives, own occupation, or own name.  The Board is aware that 
the symptoms listed under the 100 percent evaluation are 
essentially examples of the type and degree of symptoms for that 
evaluation, and that the Veteran need not demonstrate those exact 
symptoms to warrant a 100 percent evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, the Board finds that 
the totality of the evidence, including the clinical findings, 
shows that the Veteran's PTSD symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas.  The evidence does not support a finding of total 
occupational and social impairment.  Accordingly, the Board 
concludes that the criteria for a 100 percent rating is not met.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence supports a 70 
percent for PTSD.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  The Veteran's symptoms associated with 
his service-connected PTSD cause difficulty in interpersonal 
relationships that interfere with his ability to carry on various 
occupational and social activities.  However, such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disability. Referral 
for consideration of an extraschedular rating is, therefore, not 
warranted. 


TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for PTSD which has been rated as 
70 percent disabling as set forth above.  Thus, he meets the 
schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is 
whether his service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work that is 
more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.

The ultimate question is whether the Veteran, in light of his 
service-connected PTSD, is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for about a decade.  
Although the VA examiner indicated that it was possible for him 
to work if he had the appropriate support, the Board finds that 
overall his PTSD renders him unemployable.  He has begun 
psychiatric treatment, but his testimony that he basically 
isolates himself to his room in his parents' home is credible.  
Also, he has anger management issues and has expressed homicidal 
ideation, among other pertinent symptoms.  Although the SSA 
decision does not govern any determination made by the Board, the 
Board agrees that the Veteran is disabled from employment.  Those 
records further reflect his problems with aggression, hate, and 
being around others.  It tends to show that the Veteran's 
presence in the work force would be detrimental.  In viewing the 
medical evidence of record, as well as the Veteran's statements, 
the Board finds that TDIU is warranted.  


ORDER

A 70 percent rating, and not higher, for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

A TDIU is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


